Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    Examiner’s Note
Examiner has cited particular columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to 
fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7-9, 13-22 and 24-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dixit et al. (US 10,025,447)
As to claim 1, Dixit teaches system (Fig.2A) comprising: 
at least one processor; at least one microphone; at least one non-transitory computer-readable medium; and

 cause a first playback device to playback a media item; (408)
 while the first playback device is playing back the media item (content): capture, via the at least one microphone, a voice input comprising (i) a command word and (ii) one or more zone variable instances; (412)
determine, based on the command word and the one or more zone variable instances, a command to transfer/migrate/handoff playback of the media item to a second playback device; (414), and after determining the command to transfer playback of the media item to the second playback device, cause playback of the media item to be transferred to the second playback device such that (i) the first playback device discontinues playing back the media item and the second playback device begins playing back the media item (418, 422). (Figs.1, 3-4, 6; Col.1, line 60-Col.2, line 25; Col.3, lines 20-50; Col.4, lines 4-30; Col.8, lines 41-55)

    PNG
    media_image1.png
    453
    418
    media_image1.png
    Greyscale


As to claim 2, Dixit teaches wherein the media item is identified in a playback queue/file (content data) (Col.5, lines 43-60).
As to claim 3, Dixit teaches wherein at least a portion of the playback queue is stored on a remote computing device (Figs.2, 4; Col.3, lines 20-50).
As to claim 4, Dixit teaches wherein the determined command to transfer playback of the media item to the second playback device comprises a command for the second playback device to assume playback responsibility for the playback queue (Fig.4).
As to claim 5, Dixit teaches wherein the command word is associated with a media playback system command to transfer playback of the media item, at a current playback position, to one or more other playback devices, and wherein the program instructions that are executable by the at least one processor such that the system is configured to cause playback of the media item to be transferred to the second playback device comprise program instructions that are executable by the at least one processor such that the system is configured to cause playback of the media item to be transferred to the second playback device such that (i) the first playback device discontinues playing back the media item at the current playback position and the second playback device begins playing back the media item at the current playback position (Fig.4, 420). 
As to claim 7, Dixit teaches converting the captured voice input from speech to text (words); and parse the text to identify the command to transfer playback of the 
As to claims 8-9, Dixit teaches where the system is configured to cause playback of the media item to be transferred to the second playback device such that the first playback device discontinues playing back the media item before and/or after the second playback device begins playing back the media item (Figs.3-4).
As to claim 13, Dixit teaches causing/facilitating the second playback device to receive an instruction from at least one of the first playback device or a remote computing device, thereby causing the second playback device to play back the media item (Abstract).
As to claims 14-15, Dixit teaches plurality of playback devices comprising at least one processor, the at least one microphone, and the at least one non-transitory computer-readable medium (Fig.1).
Regarding claims 16-22 and 24-27, the corresponding system and device
comprising the steps addressed above, are analogous therefore rejected as being anticipated by Dixit et al. for the foregoing reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 6, 10-12, 23, 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Dixit et al. (US 10,025,447) as applied above and in view of Scalise et al. (US 9,916,839).
As to claims 6 and 23, Dixit doesn’t explicitly teach where the first playback device continues playing back the media item and coordinates with one or more playback devices in the playback zone to begin playing back the media item in synchrony with each playback device in the playback zone. However, Scalise in same field teaches where a system comprising a plurality of voice enabled electronic input/output devices distributed in a plurality of zones/rooms where voice command issued causes a first device and a second device located in different rooms to play in parallel/synchrony (Figs.3, 13, 16-17). The modification and the combination would have been obvious to one of ordinary skill in the art before the time of applicant’s invention in order to allow the user or other users to continue listening to the media at the first location.
As to claims 10 and 28, Scalise teaches where the first playback device discontinues playing back the media item after the first playback device coordinates with the second playback device such that the second playback device begins playing back the media item in synchrony with the first playback device (Fig.17).
As to claims 11-12 and 29-30 Scalise teaches where the first playback device transmits audio information (audio content) corresponding to the media item and timing information to the second playback device (Col.2, lines 42-68, Col.9, line 35-Col.10, line 8).


Response to Arguments
Applicant’s arguments with respect to the rejection of the claims as being anticipated by Mixter et al. US 2020/0211556 have been fully considered and are persuasive.  The rejection has been withdrawn. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL DEMELASH ABEBE whose telephone number is (571)272-7615.  The examiner can normally be reached on monday-friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571-272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/DANIEL ABEBE/           Primary Examiner, Art Unit 2657